Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 1 is the particular combination of components, their construction and arrangement with respect to one another. More specifically the particular construction of the base and the inclusion of the base outer side having a pair of parallel slots extending from the base top side through the base bottom side, the pair of slots being configured to receive a rail of a ladder, in combination with the platform being coupled to the base bottom side and perpendicularly extending away from the base inner side, as well as in combination with the other features and limitations claimed.
While many known ladder foot support apparatuses teach various constructions of platforms, downward extending lips for engaging a bottom edge of a rung and a base, or component, for receiving a rail of a ladder, none of the known prior art, alone or in combination, teaches the particular combination of components, features and arrangement as claimed by the applicant in independent claim 1.
For example, ladder foot support apparatuses such as that taught in US 3,111,193, US 2,899,011, US 2,557,270, US 3,112,811 and US 5,072,808, demonstrate various constructions of platforms, lips and a base configured to receive a rail of a ladder. However prior art, such as that noted above, only teaches one wide slot 
Examiner also makes note of known rung constructions such as that taught in US 3,005,513, US 2,090,331, US 4,080,713 and US 4,204,587, all of which teach various constructions of rungs including a pair of slots configured to receive a rail of a ladder. However these rungs are designed to be used with particular ladder rail construction. Additionally sees no obvious combination or reasoning to somehow try and incorporate the rung construction on to an apparatus that is supposed to sit on top of a rung.
Again, the examiner notes that none of the prior art, alone or in combination anticipates or makes obvious the claimed combination of components, features and arrangement as set forth by the applicant in independent claim 1.
With respect to independent claim 9 the examiner notes that this independent claim includes everything of claim 1 (the determination of allowability explained above), as well as additional details and components. The overall combination of claim limitations in claim 9 is not anticipated or made obvious by any of the known prior art.
For at least these reasons claims 1-9 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634